                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


RICHARD ANTHONY NEVAREZ-BARELA,

              Plaintiff,

vs.                                                        No. CV 18-00851 WJ/GBW

FNU LNU,

              Defendant.


               MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Fed. R. Civ. P. 41(b) on the

Complaint filed by Plaintiff Richard Anthony Nevarez-Barela (Doc. 1). The Court will dismiss

the Complaint without prejudice for failure to comply with a Court order and failure to

prosecute.

       The record reflects that certain mailings to Plaintiff Richard Anthony Nevarez-Barela

were returned as undelivered (see Doc. 3, 5). It appeared that Plaintiff had been transferred or

released from custody without advising the Court of his new address, as required by D.N.M. LR-

Civ. 83.6, thus severing contact with the Court. Although not obligated to do so, the Court

conducted an investigation and determined that Plaintiff Nevarez-Barela appeared to currently be

incarcerated at FCI Florence.

       The Court then issued an Order to Show Cause on November 2, 2018, directing Nevarez-

Barela to notify the Court of a new address, or otherwise show cause why the case should not be

dismissed, within 21 days of entry of the Order. (Doc. 6). The Order to Show Cause was mailed

to Nevarez-Barela at his address of record and to FCI Florence. Additional mail, including the

copy of the Court’s Order to Show Cause mailed to Nevarez-Barela’s address of record, was

                                               1
returned as undelivered. (Doc. 7, 8). More than 21 days has elapsed since entry of the Order to

Show Cause and Nevarez-Barela has not provided the Court with a new address, responded to

the Court’s Order, or otherwise shown cause why the case should not be dismissed.

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980).

The local rules require litigants, including prisoners, to keep the Court apprised of their proper

mailing address and to maintain contact with the Court.         D.N.M. LR-Civ. 83.6.      Plaintiff

Nevarez-Barela has failed to comply with D.N.M. LR-Civ. 83.6 and with the Court’s November

2, 2018 Order to Show Cause.1

       Plaintiff Nevarez-Barela has failed to comply with the Court’s order and failed to

prosecute this action by not keeping the Court apprised of his current address. The Court may

dismiss an action under Fed. R. Civ. P. 41(b) for failure to prosecute, to comply with the rules of

civil procedure, or to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3

(10th Cir. 2003). Therefore, the Court will dismiss this civil proceeding pursuant to Rule 41(b)

for failure to comply with the Court’s Order and failure to prosecute this proceeding.

       IT IS ORDERED that the Complaint filed by Plaintiff Richard Anthony Nevarez-Barela

(Doc. 1) is DISMISSED without prejudice under Fed. R. Civ. P. 41(b) for failure to comply with

the Court’s Order and failure to prosecute.



                                              ______________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE




1
 Nevarez-Barela also has never complied with the Court’s October 22, 2018 Order to Cure
Deficiency (Doc. 4).
                                                2
